COURT OF APPEALS FOR THE
                  FIRST DISTRICT OF TEXAS AT HOUSTON



                                   ORDER

Appellate case name:     Brent Corwin Bullock v. The State of Texas

Appellate case number: 01-11-00347-CR

Trial court case number: 1695910

Trial court:             Criminal County Court at Law No. 7 of Harris
                         County, Texas

      On May 17, 2012, the Court abated this case for preparation and filing
of supplemental clerk’s and reporter’s records. The supplemental clerk’s and
reporter’s records were filed on June 5, 2012. Accordingly, this case is
reinstated. The appellee’s brief is due July 5, 2012.

        It is so ORDERED.

Judge’s signature: /s/ Justice Harvey G. Brown
                   acting individually

Date:              June 18, 2012